    Case: 3:18-cv-50310 Document #: 83 Filed: 09/18/20 Page 1 of 7 PageID #:218




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

ANTHONY GAY,                                        )
                                                    )
              Plaintiff,                            )
                                                    )
              v.                                    )      18 C 50310
                                                    )
JONATHAN ORTMAN, C/O ANDREW,                        )      Judge John Z. Lee
and C/O HART,                                       )
                                                    )
              Defendants.                           )

                      MEMORANDUM OPINION AND ORDER

       Anthony Gay, a former inmate at Dixon Correctional Center (“Dixon”), has

filed this pro se lawsuit against Officers Chad Andrew and Leroy Hart. Gay accuses

Officers Andrew and Hart of using excessive force in violation of the Eighth

Amendment and 42 U.S.C. § 1983 (Count I), battery (Count II), and intentional

infliction of emotional distress (“IIED”) (Count III).1 Andrew and Hart have moved

jointly to dismiss Counts II and III [53]. For the reasons below, the motion is granted

in part and denied in part.

                                    I.     Background2

       One day while he was incarcerated at Dixon, Gay gained access to a razor

blade, cut open his leg, sliced his arm, and then inserted the blade into his eye. 2d


1     Gay also brings claims against Doctor Jonathan Ortman, who has submitted his own
motion to dismiss. See Ortman Mot. Dismiss, ECF No. 68. The Court will address that
motion in a separate order.

2       On a motion to dismiss, the court “accept[s] as true all well-pleaded factual allegations
and draw[s] all reasonable inferences in favor of the plaintiff.” Heredia v. Capital Mgmt.
Servs., L.P., 942 F.3d 811, 814 (7th Cir. 2019).
    Case: 3:18-cv-50310 Document #: 83 Filed: 09/18/20 Page 2 of 7 PageID #:219




Am. Compl. ¶ 5, ECF No. 50. Officers Andrew and Hart then transported Gay to KSB

Hospital, a private medical facility. Id. ¶¶ 2, 6.

      Not long after they arrived, Doctor Jonathan Ortman began examining Gay

while Andrew and Hart waited nearby. Id. ¶¶ 8–9. When Ortman attempted to touch

the injured eye, however, Gay objected and asked to see an eye specialist.            Id.

Nonetheless, Ortman continued to try to remove the razor. Id. Gay resisted by

“repeatedly” moving his head away from Ortman. Id. ¶¶ 9–10.

      Frustrated, Ortman directed Andrew and Hart to restrain Gay. Id. Hart

grabbed Gay, Andrew put his hands around Gay’s neck, and Ortman slapped him,

hurting Gay’s eye. Id. ¶ 12. Id. ¶ 13. As Gay struggled to escape, Andrew started

choking him. Id. ¶ 14. That prompted Gay to “thrash[ ] and yell[ ],” at which point

Defendants released him. Id. ¶ 16. Gay then filed suit.

                               II.    Legal Standard

      To survive a motion to dismiss under Rule 12(b)(6), a complaint must “state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      When considering motions to dismiss, the court accepts “all well-pleaded

factual allegations as true and view[s] them in the light most favorable to the

plaintiff.” Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). And

Courts construe pro se complaints liberally. Erickson v. Pardus, 551 U.S. 89, 94




                                           2
     Case: 3:18-cv-50310 Document #: 83 Filed: 09/18/20 Page 3 of 7 PageID #:220




(2007) (per curiam). At the same time, “allegations in the form of legal conclusions

are insufficient to survive a Rule 12(b)(6) motion.” McReynolds v. Merrill Lynch &

Co., Inc., 694 F.3d 873, 885 (7th Cir. 2012) (citing Iqbal, 556 U.S. at 678). As such,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                                    III.   Analysis

       Andrew and Hart raise two arguments in favor of dismissal. Their main

contention is that sovereign immunity forecloses Gay’s state-law claims. In the

alternative, they submit that Gay has failed to adequately plead his IIED claim.3 The

Court rejects the first argument, but agrees with the second.

A.     Sovereign Immunity

       The officers first argue that sovereign immunity shields them from Gay’s

battery and IIED claims. Under the State Lawsuit Immunity Act, “Illinois shall not

be made a defendant or party in any court.” 745 Ill. Comp. Stat. 5/1. And while “a

state employee’s sovereign-immunity defense does not impact a federal court’s

jurisdiction,” it does create a defense to state-law claims filed in federal court.

Rodriguez v. Cook Cty., 664 F.3d 627, 632 (7th Cir. 2011). A plaintiff cannot evade

this defense “by making an action nominally against the servants or agents of the

State when the real claim is against the State of Illinois itself.” Murphy v. Smith,

844 F.3d 653, 658 (7th Cir. 2016), aff’d, 138 S. Ct. 784 (2018) (cleaned up).



3      At this stage, Andrews and Hart do not argue that Gay’s Eighth Amendment claim
should be dismissed. Cf. 1/10/2020 Order at 4, ECF No. 46 (rejecting the officers’ previous
motion to dismiss Gay’s excessive force claim).


                                            3
    Case: 3:18-cv-50310 Document #: 83 Filed: 09/18/20 Page 4 of 7 PageID #:221




         As Andrews and Hart would have it, Gay’s state-law claims in effect target

Illinois itself, not them, and so must be dismissed. When a “plaintiff alleges that

state officials or employees violated statutory or constitutional law,” however,

“[s]overeign immunity affords no protection” under Illinois law. Id. at 659 (citing

Healy v. Vaupel, 549 N.E.2d 1240, 1247 (Ill. 1990)). Rather, as the Illinois Supreme

Court has explained, “an action of a state officer [that] is undertaken without legal

authority . . . strips [the] State officer of his official status,” such that “his conduct is

not then regarded as the conduct of the state.” PHL, Inc. v. Pullman Bank & Trust

Co., 836 N.E.2d 351, 357 (Ill. 2005); see Healy v. Vaupel, 549 N.E.2d 1240, 1247 (Ill.

1990).

         While a similar exception to sovereign immunity exists under federal law, the

crucial distinction here is that, under Illinois law, it “also allows suits for damages.”

Murphy, 844 F.3d at 659 n.2. This exception thus “distinguishes Illinois’s sovereign

immunity rule from federal law immunity doctrines,” id. at 659, which allow suits

only “for prospective relief to enjoin ongoing violations of federal law,” MCI

Telecomms. Corp. v. Ill. Bell Tel. Co., 222 F.3d 323, 337 (7th Cir. 2000); cf. Edelman

v. Jordan, 415 U.S. 651, 677 (1974) (discussing the federal doctrine).

         What is more, this exception applies so long as the same alleged conduct

underlies both the constitutional claims and the state tort claims. See, e.g., Ellis v.

Pfister, No. 16-cv-9449, 2017 WL 1436967, at *5 (N.D. Ill. Apr. 24, 2017) (“Because

Plaintiff has plausibly alleged constitutional violations against all Defendants,

Defendants are not protected [from the state-law claims] by Illinois’ sovereign




                                             4
     Case: 3:18-cv-50310 Document #: 83 Filed: 09/18/20 Page 5 of 7 PageID #:222




immunity principles.”); Liebich v. Hardy, No. 11-cv-5624, 2013 WL 4476132, at *11

(N.D. Ill. Aug. 19, 2013) (“The court must determine whether the exception applies

by analyzing whether the state law claims at issue are dependent on the alleged

constitutional violation.”).   After all, sovereign immunity “affords no protection”

where Illinois officials are alleged to have “violated . . . constitutional law.” Murphy,

844 F.3d at 659.

       A straightforward application of Illinois’s exception leads to the conclusion that

sovereign immunity does not defeat Gay’s battery and IIED claims.            That is so

because the officers’ challenged efforts to restrain Gay provide the factual basis for

all of his claims, including his Eighth Amendment claim. Because Gay’s state-law

claims thus “depend[] on the alleged constitutional violation,” sovereign immunity

does not apply in this case. Liebich, 2013 WL 4476132, at *11.

B.     Failure to State an IIED Claim

       The remaining question is whether the complaint plausibly alleges a state

IIED claim. To prevail under Illinois law, an IIED claimant must show “(1) that the

defendants’ conduct was extreme and outrageous; (2) that they intended their conduct

to inflict severe emotional distress or knew there was at least a high probability their

conduct would inflict such distress; and (3) that their conduct did in fact cause him

severe emotional distress.” Lopez v. City of Chi., 464 F.3d 711, 720 (7th Cir. 2006).

The officers argue that Gay has failed to allege these elements. For his part, Gay

provides no response and, as such, has waived this claim. See Bonte v. U.S. Bank,

N.A., 624 F.3d 461, 466 (7th Cir. 2010).




                                           5
    Case: 3:18-cv-50310 Document #: 83 Filed: 09/18/20 Page 6 of 7 PageID #:223




       Waiver aside, Gay’s IIED claim also fails on the merits. It is well established

that “[n]ot every battery will satisfy the extreme and outrageous element for an

intentional infliction of emotional distress claim.” Whitney v. Ne. Ill. Reg’l Commuter

R.R. Corp., No. 15-cv-2166, 2019 WL 218801, at *9 (N.D. Ill. Jan. 16, 2019). To the

contrary, that element is met only when “the force used . . . [is] very extreme or

cause[s] very severe physical injury.” DuFour-Dowell v. Cogger, 969 F. Supp. 1107,

1123 (N.D. Ill. 1997).

       The officers’ conduct, even as alleged by Gay, falls short of that high bar.

According to the complaint, Gay inserted a razor in his own eye, was rushed to the

hospital, and then vigorously shook his head to avoid medical treatment. In light of

Gay’s alarming condition, Doctor Ortman, the only medical profession in the room,

directed the officers to restrain Gay so that he could treat Gay’s injury. Faced with

the serious and imminent risk to Gay’s health, Andrews and Hart complied. And,

although Gay asserts that the officers caused him some additional pain, he does not

describe it as particularly severe or persistent. Under these circumstances, the Court

concludes that the officers’ conduct was not “so extreme as to go beyond all possible

bounds of decency and to be regarded as intolerable in a civilized community.”

Feltmeier v. Feltmeier, 798 N.E.2d 75, 83 (Ill. 2003).4

       Accordingly, Gay’s IIED claim against Andrew and Hart must be dismissed.

Because the Court has given Gay two chances to revise his pleadings, the Court finds



4      The officers also question whether Gay has plausibly alleged the second and third
elements. Having determined that the first element is absent, the Court need not reach these
alternative arguments.


                                             6
    Case: 3:18-cv-50310 Document #: 83 Filed: 09/18/20 Page 7 of 7 PageID #:224




that any additional amendment would be futile, and thus dismisses these claims with

prejudice. See Arnold v. Circuit Court of Cook Cty., 741 Fed. App’x 337, 338 (7th Cir.

2018).

                                  IV.   Conclusion

         For the reasons above, the Defendants’ motion to dismiss is granted in part

and denied in part. Count III is dismissed with prejudice as to Andrew and Hart. In

all other respects, the motion is denied.


IT IS SO ORDERED.                               ENTERED: 9/18/20


                                                ____________________________________
                                                JOHN Z. LEE
                                                United States District Judge




                                            7
